Name: Commission Regulation (EEC) No 760/88 of 23 March 1988 amending Regulations (EEC) No 577/86, (EEC) No 2010/87 and (EEC) No 2333/87 as regards the application of accession compensatory amounts to cereals and rice following the introduction of the combined nomenclature
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  tariff policy
 Date Published: nan

 No L 79/8 24. 3. 88Official Journal of the European Communities COMMISSION REGULATION (EEC) No 760/88 of 23 March 1988 amending Regulations (EEC) No 577/86, (EEC) No 2010/87 and (EEC) No 2333/87 as regards the application of accession compensatory amounts to cereals and rice following the introduction of the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, as defined in Regulation (EEC) No 2658/87 ; whereas the additional codes indicated in the Appendix to Annex II hereto are identical to the additional codes defined in the tables in the Appendix to Annex I to Commission Regulation (EEC) No 3938/87 of 23 December 1987 fixing the monetary compensatory amounts applicable in the agricultural sector and certain coefficients and rates required for their application ^), as amended by Regulation (EEC) No 709/88 (9) ; Having regard to the Treaty establishing the European Economic Community, Whereas, in accordance with the second subparagraph of Article 15 (1 ) of Regulation (EEC) No 2658/87, technical adaptations of Community acts referring to the combined nomenclature are to be made by the Commission, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as amended by Regulation (EEC) No 3985/87 (2), and in particular Article 15 thereof, HAS ADOPTED THIS REGULATION : Article 1 1 . Annexes A and B to Regulation (EEC) No 2010/87 are hereby replaced by Annexes A and B in Annex I hereto. Whereas from 1 January 1988 Regulation (EEC) No 2658/87 introduced a new 'Combined Nomenclature' meeting the requirements of both the Common Customs Tariff and the Community's external trade statistics and replacing the existing nomenclature ; whereas the combined nomenclature codes should accordingly be introduced for the accession compensatory amounts fixed by Commission Regulation (EEC) No 2010/87 of 8 July 1987 fixing the accession compensatory amounts applicable to cereals for the 1987/88 marketing year and the coefficients to be used for calculating the amounts applicable to certain processed products (3), Commission Regulation (EEC) No 577/86 of 28 February 1986 on the application of accession compensatory amounts to certain processed cereal products in view of the accession of Spain (4), as last amended by Regulation (EEC) No 4025/87 (*), and Commission Regulation (EEC) No 2333/87 of 29 July 1987 fixing, until the end of the 1987/88 marketing year, the accession compensatory amounts applicable to rice and the coefficients to be used for the calculation of the amounts applicable to certain processed products (*), as last amended by Regulation (EEC) No 3502/87 0 ; 2. Annexes I and II to Regulation (EEC) No 577/86 are hereby replaced by Annexes I and II in Annex II hereto. 3. The Annex to Regulation (EEC) No 2333/87 is hereby replaced by the Annex in Annex III hereto. Whereas, for the sake of clarity, it should be specified that the codes used are those of the combined nomenclature Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . (') OJ No L 256, 7. 9 . 1987, p. 1 . (2) OJ No L 376, 31 . 12. 1987, p. 1 . 0 OJ No L 189, 9 . 7. 1987, p. 11 . (&lt;) OJ No L 57, 1 . 3. 1986, p. 16. 0 OJ No L 378, 31 . 12. 1987, p. 56. ( «) OJ No L 210, 1 . 8 . 1987, p. 61 . 0 OJ No L 333, 23 . 11 . 1987, p. 1 . ( «) OJ No L 372, 31 . 12. 1987, p. 1 . O OJ No L 75, 21 . 3. 1988, p. 1 . 24. 3. 88 No L 79/9Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 79/10 Official Journal of the European Communities 24. 3. 88 ANNEX I ANNEX A CN code Accession compensatory amount ECU/tonne 0709 90 60 5,38 0712 90 19 5,38 1001 10 10 67,51 1001 10 90 67,51 1001 90 91 5,38 1001 90 99 5,38 100200 00 8,95 1003 00 10 10,92 1003 00 90 10,92 1004 00 10 10,50 1004 00 90 10,50 1005 10 90 5,38 1005 90 00 5,38 1007 00 90 10,92 1008 10 00 10,92 1008 20 00 10,92 1008 90 10 8,95 1008 90 90 10,92 ANNEX B CN code Coefficient Accession compensatory amount ECU/tonne 1101 00 00 1,14 6,13 1102 10 00 1,25 11,19 1103 1110 1,52 102,62 1103 11 90 1,23 6,62' 24. 3. 88 Official Journal of the European Communities No L 79/11 ANNEX II ANNEX I CN code Table Additionalcode Notes Coefficient Accession compensatory amount ECU/tonne 1102 20 10 \ 1,40 7,52 1102 20 90 l \ \ 0,45 2,42 1102 90 10 \ \ 1,02 11,14 1102 90 30 \ Il\ ¢ 1,02 10,71 1102 90 90 1 7285 1,02 11,14 l 1 7286 \ 1,02 11,14 1103 12 00 \ 1,40 14,70 1103 13 11 2 7287 . 1,45 7,79 1103 13 19 3 7289 1,45 7,79 1103 13 90 \ 1,02 5,48 1103 19 10 Il - 1,02 9,13 1103 19 30 Il\ Il 1,40 15,29 1103 1990 1 7285 .I 1,02 11,14 1 7286 1,02 11,14 1103 21 00 \ \ 1,02 5,49 1103 29 10 Il\ Il 1,02 9,13 1103 29 20 II 1,02 11,14 1103 29 30 \\Il 1,02 10,71 1103 29 40 IlIl.I 1,02 5,48 1103 29 90 1 7285 \ 1,02 11,14 \ 1 7286 Il 1,02 11,14 110411 10 IIliI 1,02 11,14 110411 90 Il 1,40 15,29 11041210 Il 1,02 10,71 110412 90 IlIl 1,80 18,90 110419 10 1,02 5,49 110419 30 II\\Il 1,02 9,13 110419 50 Il Il 1,10 5,91 110419 99 1 7285 1,02 11,14 \ 1 7286 \\ 1,02 11,14 1104 21 10 Il 1,02 11,14 1104 21 30 Il\ 1,40 15,29 1104 21 50 Il Il 1,60 17,47 1104 21 90 IlIl 1,02 11,14 1104 2210 l i 1,02 10,71 1104 22 30 1,40 14JO 1104 22 50 II Il 1,02 10,71 1104 22 90 IlIl 1,02 10,71 1104 23 10 IlII 1,02 5,48 1104 23 30 lili\\ 1,02 5,48 1104 23 90 Il 1,02 5,48 1104 29 10 4 7290 II 1,02 11,14 4 7291 II 1,02 11,14 4 7292 1,02 5,49 4 7293 1,02 9,13 1104 29 30 4 7290 Il 1,02 11,14 4 7291 II 1,02 11,14 4 7292 II 1,02 5,49 I 4 7293 II 1,02 9,13 1104 29 91 \\ 1,02 5,49 1104 29 95 \_I 1,02 9,13 1104 29 99 1 7285 II 1,02 11,14 ! 1 7286 II 1,02 11,14 1104 30 10 li 0,75 4,04 1104 30 90 IlliIl 0,30 1,61 110710 11 II 1,78 9,58 1107 10 19 li II 1,33 7,16 110710 91 II II 1,78 19,44 110710 99 II\\\\ 1,33 14,52 1107 20 00 II 1,55 16,93 No L 79/12 Official Journal of the European Communities 24. 3. 88 CN code Table Additionalcode Notes Coefficient Accession compensatory amount ECU/tonne ¢ 230210 10 1 7622 0,14 3,03 I 1 7623 l 0,14 3,03 2302 10 90 I \ \ 0,29 6,28 , 2302 20 10 II\ \ 0,14 3,03 2302 20 90 I \ \ 0,29 6,28 2302 30 10 II\ \ 0,14 3,03 2302 30 90 II \ 0,30 6,50 2302 40 10 I \ 0,14 3,03 2302 40 90 \ 0,30 6,50 2309 10 11 2 7624 (2) 0,12 ! 2 7625 0 0,12 0,64 2309 10 13 3 7541 0 0,12  l 3 7542 (2) 0,12  I 3 7543 (2) 0,12  3 7544 0 0,12  I 3 7545 (2) 0,12  3 7546 (2) 0,12 /  3 7547 0 0,12  3 7548 (2) 0,12  3 7549 0 ' 0,12  3 7550 0 0,12 0,64 3 7551 (2) 0,12 0,64 \ 3 7552 , (2&gt; 0,12 0,64 3 7626 0 0,12 0,64 \ 3 7627 (2) 0,12 0,64 3 7628 (2) 0,12 0,64 3 7629 (2) 0,12 0,64 3 7630 (2) 0,12 0,64 \ 3 7631 (2) 0,12 0,64 2309 10 31 2 7624 (2) 0,38  \ 2 7625 (2) 0,38 2,04 2309 10 33 3 . 7541 (2) 0,38   ' 3 7542 (2) 0,38  l 3 7543 (2) 038 .  3 7544 0 0,38  \ 3 7545 (2) 0,38  3 7546 (2) 0,38  l 3 7547 0 0^8  ! 3 7548 0 038  l 3 7549 (2) 038  3 7550 (2) 038 2,04 3 7551 (2) 038 2,04 3 7552 0 0,38 2,04 \ 3 7626 0 038 2,04 3 7627 0 038 2,04 \ 3 7628 0 038 2,04 3 7629 0 038 2,04 \ 3 7630 0 038 2,04 3 7631 (2) 038 2,04 2309 10 51 2 7624 (2) 0,75 . l 2 7625 (2) 0,75 4,03 2309 10 53 3 7541 (2) 0,75  3 7542 (2) 0,75  3 7543 0 0,75  3 7544 (2) 0,75  1 3 7545 0 0,75  3 7546 (2) 0,75  3 7547  0 0,75  l 3 7548 C-) 0,75  3 7549 (2) 0,75  I 3 7550 (2) 0,75 4,03 3 7551 0 0,75 4,03 3 7552 (2) 0,75 4,03 3 7626 0 0,75 4,03 3 7627 (2) 0,75 4,03 24. 3. 88 Official Journal of the European Communities No L 79/13 CN code s Table Additionalcode Notes Coefficient Accession compensatory amount ECU/tonne 3 . 3 3 3 7628 7629 7630 7631 0 0 0 0 0,75 0,75 0,75 0,75 4,03 4,03 4,03 4,03 2309 90 31 2 2 7624 7625 (2) e) 0,12 0,12 0,64 2309 90 33 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 7541 7542 7543 7544 * 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 . 7629 7630 0 a o 0 0 0 (2) 0 0 0 0 (2) 1 0 0 0 (2) (2) 0,12 0,12 0,12 0,12 0,12 0,12 0,12 0,12 0,12 0,12 0,12 0,12 0,12 0,12 0,12 0,12 0,12 0,64 0,64 0,64 0,64 0,64 0,64 0,64 0,64 3 7631 0 0,12 0,64 2309 90 41 2 2 7624 7625 0 (2) 0,38 0,38 2,04 2309 90 43 2309 90 51 3 ¢ 3 3 3 3 3 3 ¢ 3 3 3 3 3 3 3 3 . 3 3 3 2 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 7624 0 (2) 0 0 0 0 (2) 0 0 a a ¢ o (2) 0 o 0 a 0 0 0,38 0,38 0,38 0,38 0,38 0,38 0,38 0,38 0,38 0,38 0,38 0,38 0,38 0,38 0,38 0,38 0,38 0,38 0,75 2,04 2,04 2,04 2,04 2,04 2,04 2,04 2,04 2,04 2 7625 (2) 0,75 4,03 2309 90 53 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 7541 7542 7543 7544 7545 7546 7547  7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 (2) - 0 0 0 (2&gt; (2) 0 0 0 (2&gt; 0 (2) 0 (2) 0 0 0 0 0,75 0,75 0,75 0,75 0,75 0,75 0,75 0,75 0,75 0,75 0,75 0,75 0,75 0,75 0,75 0,75 0,75 0,75 4,03 4,03 4,03 4,03 4,03 4,03 4,03 4,03 4,03 No L 79/14 Official Journal of the European Communities 24. 3. 88 ANNEX II CN code Table " Additionalcode Notes  Coefficient Accession compensatory amount ECU/tonne 1103 1319 3 7288 1,45 0 &gt; 1108 11 00 5 7294 (2) 1,69 0 1108 11 00 5 7295 0 1,69 0 1108 12 00 5 7294 (') 1,51 0 1108 12 00 5 7295 0) 1,51 0 1108 13 00 6 7296 o ­ 1,51 0 1108 13 00 6 7297 0 1,51 0 1108 14 00 5 7294 (') 1,51 0 1108 14 00 5 7295 (') 1,51 0 1108 19 90 5 7294 (') 1,51 0 1108 19 90 5 7295 (') 1,51 0 1109 00 00 2,30 0 1702 30 91 ' 7 7318 1 1,97 0 1702 30 99 7 7318 ll 1,51 0 1702 40 90 ll\ I.\ 1,51 0 1702 90 50 Il\\ll 1,51 .0 1702 90 75 l II 2,06 0 1702 90 79 ll 1,44 0 2106 90 55 1,51 0 2303 10 11 2,00 0 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kilograms of the product. 0 When completing :  customs export formalities carried out in Spain for exports to third countries,  customs formalities carried out in the Community as constituted on 31 December 1985 for imports from Spain, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading.' 24. 3. 88 Official Journal of the European Communities No L 79/15 Appendix to Annex II ADDITIONAL CODES TABLE 1 CN code Description - Of millet :  Of grain sorghum :110290 90 1103 19 90 1103 29 90 1104 19 99 1104 29 99 7285 7286 TABLE 2 CN code Description 1103 13 11  Imported from third countries : 7287 TABLE 3 CN code Description 1103 1319  Intra-Community trade, intended for the brewing industry (cf. Regulation (EEC) No 1570/78):  Other : 7288 7289 TABLE 4 CN code Description 1104 2910 1104 29 30  Of millet :  Of grain sorghum :  Of wheat :  Of rye : 7290 7291 7292 7293 TABLE 5 CN code Description  Of a starch content, by weight, of 85 % or more :1108 11 00 1108 12 00 1108 14 00 1108 19 90  Other : The monetary compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : a C = x 1,176 1 000 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg) : 7294 7295 No L 79116 Official Journal of the European Communities 24. 3. 88 TABLE 6 CN code Description 1108 13 00  Of a starch content, by weight, of 78 % or more :  Other : The monetary compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : a C = 1 000 x 1,282 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg) : 7296 7297 TABLE 7 CN code Description 1702 30 91 1702 30 99  Pursuant to Regulation (EEC) No 2730/75, the product falling within codes 1702 30 51 and 1702 30 59 is subject to the same compensatory amount as products falling within codes 1702 30 91 and 1702 30 99 : 7318 TABLE 1 CN code Description 2302 10 10  Obtained by grinding or milling whole maize plants, including those in pelletized form and with an approxi ­ mate starch content of 10 % and 30 % by weight, expressed as dry matter :  Other : \\ 7622 7623 TABLE 2 CN code Description 2309 10 11 2309 10 31 2309 10 51 2309 90 31 2309 90 41 2309 90 51  Containing products falling within code 0714 or 1106 20 in cases where monetary compensatory amounts shall be granted :  Other : 7624 7625 24. 3 . 88 Official Journal of the European Communities No L 79/17 TABLE 3 CN code Description 2309 10 13 2309 10 33 2309 10 53 2309 90 33 2309 90 43 2309 90 53  Having a content by weight of milk powder or granules (excluding any added whey, lactose, casein and caseinates in the finished product) :  Containing products falling within code 0714 or 1106 20 in cases where monetary compensatory amounts shall be granted :  Other : Milk powder or granules (excluding any whey and/or lacto ­ se and/or ca ­ sein and/or added casei ­ nates) which have been denatured in accordance with Article 2 of Regula ­ tion (EEC) No 1725/79 or in accor dance with Article 1 of Regulation (EEC) No 3714/84, and animal feeding stuffs the lactic part of which con ­ tains milk powder or granules (ex ­ cluding whey) :   Containing skimmed milk powder purchased under the terms of Re ­ gulation (EEC) No 368/77, Re ­ gulation (EEC) No 443/77 or Regulation (EEC) No 1844/77 and more than 9,0 g of iron and/or 1,2 g of copper per 100 kg : -- Other : Milk powder or granules (excluding any whey and/or lacto ­ se and/or ca ­ sein and/or added casei ­ nates) which have been denatured in accordance with Article 2 of Regula ­ tion (EEC) No 1725/79 or in accor ­ dance with Article 1 of Regulation (EEC) No 3714/84, and animal feeding stuffs the . lactic part of which con ­ tains milk powder or granules (ex ­ cluding whey) : Containing skimmed milk powder purchased under the terms of Re ­ gulation (EEC) No 368/77, Re ­ gulation (EEC) No 443/77 or Regulation (EEC) No 1844/77 and more than 9,0 g of iron and/or 1,2 g of copper per 100 kg : Other - Not more than 12 % 7541 7544 ' 7547 7550 7626 7629 More than 12 % but less than 30 % : 7542 7545 7548 7551 7627 7630 -- 30 % or more but less than . 50 % : 7543 7546 7549 7552 7628 7631 No L 79/18 Official Journal of the European Communities 24. 3. 88 ANNEX III 'ANNEX (ECU/tonne) CN code Basic product Coefficient Accession compensatory amount 1006 10 91 47,17 1006 10 99 \  47,17 1006 20 10 \  58,96 1006 20 90 \ .  58,96 1006 30 1 1 \  71,44 1006 30 19 \  79,71 1006 30 91 1  76,08 1006 30 99 \  85,45 1006 40 00 21,04 1102 30 00 Broken rice 1,06 22,30 110314 00 Broken rice 1,06 22,30 1103 29 50 Broken rice 1,06 22,30 110419 91 Broken rice 1,80 37,87 1108 19 10 Broken rice 1,52 13,74'